Case 3:20-cv-12800-RHC-APP ECF No. 20, PageID.89 Filed 02/11/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


YOUNGSOFT, INC.,
YOUNGTRONICS, LLC,
AND PRATIBHA SRIVASTAVA,

       Plaintiffs,

v.                                                      Case No. 20-12800

THE SKYLIFE COMPANY, INC.,

     Defendant.
____________________________________________/

ORDER GRANTING MOTION TO SET ASIDE DEFAULT AND TERMINATING PARTY

       The court held a telephonic conference with counsel on February 10, 2021 to

determine the status of the case and to discuss the proposed discovery schedule.

During the conference, the parties indicated that they had come to a mutual agreement

to set aside the clerk’s entry of default judgment entered against Defendant The Skylife

Company, Inc. Therefore, the court will grant the Defendant’s motion to aside the

default judgment (ECF 9). The parties also reached a mutual agreement to terminate

individual Pratibha Srivastava as a Plaintiff. Accordingly,

               IT IS ORDERED that Defendant’s “Motion to Set Aside Default” (ECF No.

9) is GRANTED.
 Case 3:20-cv-12800-RHC-APP ECF No. 20, PageID.90 Filed 02/11/21 Page 2 of 2




            IT IS FURTHER ORDERED that the Clerk shall TERMINATE Plaintiff Pratibha

Srivastava as a party to this matter.




                                                                         s/Robert H. Cleland
                                                                         ROBERT H. CLELAND
                                                                         UNITED STATES DISTRICT JUDGE
Dated: February 11, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 11, 2021, by electronic and/or ordinary mail.

                                                                         s/Lisa Wagner
                                                                         Case Manager and Deputy Clerk
                                                                         (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\20-12800.YOUNGSOFT.terminating.party.AAB.docx




                                                                                     2
